DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/656463, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide adequate support for the actuation of the actuator to cause the shot chamber to move toward the needle.  Accordingly, claims 23-31 and 35-40 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on February 15. 2022.  As directed by the amendment: claims 23 and 40 have been amended and claim 36 has been cancelled.  Thus, claims 23-31, 35, 37, 38, and 40 are presently pending in this application.
		
	Response to Arguments
Applicant's arguments filed February 15, 20200 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 of the Remarks that “none of the cited references discloses the presently claimed compliant dispensing tip that comprises a compliant and flexible soft nib which "conforms with a nasal cavity of the user or patient and follows the septum of the user or patient and accommodates nasal cavity anatomy differences of the user or patient while being self-guided through an internal nasal geometry of the user or patient to a location proximate to an olfactory region in the user's or patient's nasal cavity”.  The examiner respectfully disagrees and notes that the claim is a device claim and not a method claim so that the device of Atkinson only needs to be functionally capable of performing the claimed function.  In the instance of Atkinson, Atkinson discloses a nib (cannula 30 in fig. 4A) which is compliant and flexible 
Applicant further argues on pg. 7 of the Remarks that Atkinson “fails to provide any mechanism to allow for delivery from a region proximate to the olfactory”.  The examiner respectfully disagrees and notes that the claim is a device claim and not a method claim so that the device only needs to be functionally capable of delivering from a region proximate to the olfactory region.  The device of Atkinson (fig. 4A) shows that fluid is delivered from a tip of the cannula in an outward direction (fig. 4A).  First, the examiner notes that the device of Atkinson is fully capable of being positioned proximate the olfactory region and delivering fluid to the olfactory region as there is no structure of Atkinson which precludes said function.  The structure of Atkinson appears to be substantially similar to Applicant’s invention in that both structures possess a compliant and flexible nib and fluid leaves the invention from the tip of the nib.  Secondly, the examiner notes that because the device of Atkinson directs fluid out of the tip in an outward manner (fig. 4A) and is intended to deliver fluid to the olfactory region (paragraph 40 discloses delivering to the olfactory mucosa), the device of Atkinson would necessarily need to be placed at a location proximate to the olfactory region in order to deliver the material to the olfactory region.
said nib is neither compliant (as presently claimed) nor capable of delivering a fluid as a laminar flow, liquid jet, burst or plug as presently claimed. Rather, the only delivery enabled by the device depicted in Fig 4a and described in para 40 of Atkinson is in the form of a spray”.  The examiner notes that while Atkinson discloses that the film or coating can be delivered as an aerosol, Atkinson further discloses that the film or coating can be delivered as a liquid or gel (paragraph 40) which would be equated to the laminar flow, liquid jet, or burst and, in the case of the gel, the plug.

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 should be amended to recite “provides feedback to the user or patient” in part (II) and part (ii) of the claim
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stopping mechanism configured to limit a travel distance of the push rod” in claim 30. The Examiner notes that this limitation is being interpreted to mean “actuator projections”, or functional equivalents thereof, as set forth in paragraph 150 of the Specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31, 35, 37, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 23, the claim is drawn to an “adjustable nostril stop” in line 14.  The examiner notes that while the specification provides support for incorporation of such limitation (paragraph 95 discloses an “adjustable nostril stop”), the specification is entirely devoid of any further discussion or depiction of how the stop is “adjustable”. Additionally, the figures show nostril stop 114 in fig. 2 as an apparent integral element of the dispensing tip and provides no further clues to how the nostril stop is adjustable. Thus, the specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 1. 
Claims 24-31, 35, 37, 38, and 40 are also rejected by virtue of being dependent on claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31, 35, 37, 38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claim 23, the claim has been amended to be drawn to an adjustable nostril stop.  It is unclear how the nostril stop is “adjustable”.  It cannot be determined if the length or width of the stop is adjustable or if the stop can be changed for a different stop.  Additionally, the specification and drawings are devoid of any discussion or depiction which would help guide PHOSITA’s understanding of the scope of the term “adjustable”.  For examination purposes, any nostril stop is considered to read on an “adjustable” nostril stop since it cannot be determined how to interpret “adjustable”.
Further regarding claim 23, the claim recites “the compliant and flexible soft nib conforms with a nasal cavity of the user or patient and follows the septum of the user or patient and accommodates nasal cavity anatomy differences of the user or patient while being self-guided through an internal nasal geometry of the user or patient to a location proximate to an olfactory region in the user's or patient's nasal cavity; (ii) the adjustable nostril stop provides the feedback to the user that the compliant and flexible soft nib has reached a location proximate to an olfactory region in the user's or patient's nasal cavity; and (iii) the compliant and flexible soft nib (A) stops at the position proximate to the olfactory region in the user's or patient's nasal cavity and (B) precisely delivers the fluid as a laminar flow, liquid jet, burst or plug to the olfactory region of the user or patient from the position proximate to the olfactory region in the user's or patient's nasal cavity”. It is unclear if this limitation is drawn to merely to a delivery device with a structure capable of performing these method steps or further includes a method comprising these steps. An amendment more specifically reciting the structure of the 
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claims 24-31, 35, 37, 38, and 40 are also rejected by virtue of being dependent on claim 23.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23-31, 35, 37, 38, and 40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 23, the claim has been amended so that it positively recites a human organism in the limitation “the compliant and flexible soft nib conforms with a nasal cavity of the user or patient and follows the septum of the user or patient and accommodates nasal cavity differences of the user or patient while being self-guided through an internal nasal geometry of the user or patient to a location proximate to an olfactory region in the user’s or patient’s nasal cavity”.  This limitation requires the human body because the claim is directed to a nib which conforms with a nasal cavity and follows the septum of the user rather than be directed to a nib having the capability of conforming with the nasal cavity and following the septum of the user.  It is recommended to amend these limitation to recite “the compliant and flexible soft nib is configured to conform…and “configured to follow the septum…” to overcome the rejection.
Claims 24-31, 35, 37, 38, and 40 are also rejected by virtue of being dependent on claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 26-29, 35, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20130174849) in view of Bruna (US 20050258273) in view of Shahaf (US 20190015613) and in further view of Levin (US 20180256867).
Regarding claim 23, Atkinson discloses an intranasal fluid delivery device comprising: 
a compliant dispensing tip (see below) for dispensing a fluid (paragraph 40 discloses the device is capable of delivering an aerosol, liquid, or gel); 
wherein the compliant dispensing tip comprises a compliant and flexible soft nib (“catheter or cannula” 30 in fig. 4A; paragraphs 40 discloses that the catheter/cannula is flexible and paragraph 48 discloses that the catheter is coated with a lubricious silicone coating; the examiner notes that the term “compliant” is interpreted to mean “yielding”, the cannula of Atkinson is compliant since it would yield due to its flexibility; see 

    PNG
    media_image1.png
    382
    388
    media_image1.png
    Greyscale

Atkinson further discloses that the proximal end of the tip comprises a connector (see above) which can connect to a generic spray bottle (20 in fig. 4A); however, Atkinson does not teach or disclose the compliant tip being coupled to a hollow needle; a shot chamber for containing the fluid, the shot chamber comprising a diaphragm disposed at a first end and a plunger disposed at a second end; and an actuator operatively coupled to a push rod moveable toward the second end of the shot chamber, the intranasal fluid delivery device configured such that when the actuator is engaged, the actuator allows the push rod to push against the plunger, causing the shot chamber to move toward the needle such that the needle punctures the diaphragm, and the plunger then exerts pressure on the fluid in the shot chamber such that the fluid flows out of the needle into the compliant dispensing tip.  Atkinson if further silent on an adjustable nostril stop that: (I) limits depth of insertion of the compliant and flexible soft nib into a nasal cavity of a user or patient; and (II) provides feedback to the user when 
Bruna teaches a liquid or aerosol bottle for dispensing medicine to a nasal passage (10 in fig. 5) comprising a shot chamber for containing the fluid (20 in fig. 1), the shot chamber comprising a diaphragm disposed at a first end (23 in fig. 1) and a plunger disposed at a second end (22 in fig. 1).  Bruna further teaches that the bottle contains an actuator (40 in fig. 5) operatively coupled to a push rod (31 in fig. 3) moveable toward the second end of the shot chamber (fig. 4 shows the plunger moving toward the plunger 22); wherein upon the actuator being engaged, the actuator allows the push rod to push against the plunger, causing the shot chamber to move toward the needle such that the needle punctures the diaphragm (paragraph 25; fig. 4), and the plunger then exerts pressure on the fluid in the shot chamber such that the fluid flows out of the needle into the compliant dispensing tip (paragraph 25).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the bottle of Atkinson to incorporate the dispensing mechanism comprising a shot chamber for containing the fluid, the shot chamber comprising a diaphragm disposed at a first end and a plunger disposed at a second end; and an actuator operatively coupled to a push rod moveable toward the second end of the shot chamber, as taught by Bruna.  Bruna teaches that this mechanism enables a medicament to be delivered to the nasal cavity through a nozzle and maximizes storage in a cold room since only the shot chamber would need to be kept in the cold room (paragraph 3).

Levin teaches an intranasal fluid delivery device (fig. 1A) which comprises dispensing tip with a nib (nozzle 104 in paragraph 38) having a nostril stop (fitting 120 in fig. 1A; paragraph 57) which limits depth of insertion of the nib into a nasal cavity of the user and provides feedback to the user when the nib reaches its target location (fig. 1A and paragraph 57 discloses that the conically-shaped fitting fits securely into the naris and would act as a depth limiter and would provide feedback to the user due to the shape of the fitting). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the dispensing tip to comprise the nostril stop of Levin for the purpose of ensuring proper positioning of the nozzle (paragraph 38).  The examiner further notes that it would have been obvious to have the nostril stop provide feedback to the user when the nib has reached a location proximate to an olfactory region since the nib of Atkinson is configured to deliver fluid to the olfactory region (fig. 4B) and since the nib delivers fluid outwardly from the distal tip of the nib (fig. 4A), the device would necessarily need to be positioned 
	 Regarding claim 26, in the modified device of Atkinson, Bruna discloses a cartridge configured for containing, or containing, the fluid (21 in fig. 1), wherein the cartridge comprises the shot chamber, the diaphragm, and the plunger (fig. 1).
Regarding claim 27, in the modified device of Atkinson, Bruna discloses the cartridge is a removable and replaceable component of the intranasal fluid delivery device (fig. 5 shows the cartridge is removeable/replaceable through window 14 of the housing).
Regarding claim 28, in the modified device of Atkinson, Bruna discloses a housing, chassis or outer body (10 in fig. 5).
Regarding claim 29, in the modified device of Atkinson, Bruna discloses the housing, chassis or outer body is configured to allow for the user to gain access to a cartridge configured for containing, or containing, the fluid (fig. 5 shows the user can gain access to cartridge 21).
Regarding claim 35, in the modified device of Atkinson, Atkinson discloses the compliant dispensing tip is configured to dispense a laminar flow of the fluid (paragraph 40 discloses dispensing a liquid film).
Regarding claim 38, in the modified device of Atkinson, Bruna discloses configured such that, upon the needle puncturing the diaphragm the shot chamber then bottoms out and the plunger then exerts pressure on the fluid in the shot chamber such that the fluid flows out of the needle into the compliant dispensing tip (figs. 3 and 4 show that the plunger 31 will push the cartridge 21 into the device until the diaphragm 
Regarding claim 40, in the modified device of Atkinson, Atkinson discloses the compliant dispensing tip and the compliant and flexible nib, complies with the internal nasal geometry of the user or patient to guide a delivery end of the compliant dispensing tip proximate to the olfactory region in the user's or patient’s nasal cavity (paragraph 40 discloses that the tip is flexible indicating that it is fully capable of complying with the internal nasal geometry to guide a delivery end, which is considered to be the distal tip shown in fig. 4A, to a location proximate to the olfactory region; see fig. 4C).
Claims 24, 25, 30, 31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Bruna and in further view of Shahaf and in further view of Levin, as applied to claim 23 above, and further in view of Mazzoni (US 7258119).
Regarding claim 24, modified Atkinson teaches all of the claimed limitations set forth in claim 23, as discussed above, but does not teach or disclose the actuator comprises a locking mechanism, and wherein user engagement of the actuator releases the locking mechanism, allowing the push rod to push against the plunger, further wherein the locking mechanism comprises one or both of: a) one or more tabs comprising a lock material, configured such that the locking mechanism is released by the user breaking the lock material; and b) one or more pivotable tabs, configured such that the locking mechanism is released by the user pivoting the pivotable tabs.

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the actuation mechanism of modified Atkinson to be a button which releases a locking mechanism and spring to drive the push rod toward the shot chamber, as taught by Mazzoni.  The actuator and locking mechanism of Mazzoni provides an added advantage over the actuation mechanism of modified Atkinson in that it provides for a simple actuation mechanism and reduces the likelihood of a dose being accidentally administered.  Further Bruna discloses that other actuation means are envisioned (paragraph 25).
Regarding claim 25, in the modified device of Atkinson, Mazzoni discloses a spring in alignment with the push rod (spring 10 in fig. 4), wherein the locking mechanism is configured to maintain the spring under a pressure condition (fig. 4; 5:43-52), wherein releasing the locking mechanism releases the spring from the pressure condition, causing the push rod to push against the plunger (7:11-14).
Regarding claim 30, modified Atkinson teaches all of the claimed limitations set forth in claim 23, as discussed above, but does not teach or disclose a stopping mechanism configured to limit a travel distance of the push rod. As discussed previously, Mazzoni teaches a similar device (fig. 4) having a stop mechanism (the Examiner notes that this limitation is being interpreted under 112f as ‘actuator projections”, as discussed above; Mazzoni teaches a projection 16 which translates into slots 17/18 in fig. 4) positioned above spring (10 in fig. 4) and is configured to limit a travel distance of the push rod (fig. 6; 6:45-49). Therefore, it would nave been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the plunger rod and housing of modified Atkinson to have the corresponding projection and slot, as taught by Mazzoni, for the purpose of enabling a user to clearly see the condition of the device (7:21-23).
Regarding claim 31, modified Atkinson teaches all of the claimed limitations set forth in claims 23-25, as discussed above, but does not teach or disclose a cocking mechanism configured to be activated by the user, wherein the intranasal fluid delivery device is configured such that when the user activates the cocking mechanism, pressure is applied to the spring and the spring is thereby placed under the pressure condition.

Regarding claim 37, modified Atkinson teaches all of the claimed limitations set forth in claim 23, as discussed above, but does not teach or disclose  a dampening mechanism configured to generate a controlled velocity profile of the fluid dispensed from the compliant dispensing tip, and wherein the dampening mechanism comprises at least one of a magnet, a spring, a viscous dampener, a sealed chamber with an airflow restriction, a container of compressed gas, a valve, a motor, an elastomeric chamber, and a flow restriction device.   
	As discussed above, Mazzoni teaches a substantially similar device (fig. 4) which has a dampening mechanism (spring 10 in fig. 4) which is released by an actuation button (45 in fig. 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the actuation mechanism of modified Atkinson to be a button which releases a spring, as taught by Mazzoni, for the purpose of providing an actuation mechanism which is a simple .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783